Exhibit 99.3 FOR FURTHER INFORMATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Tina M. Farrington Chief Financial Officer Senior Vice President 260-427-7150 260-427-7155 rick.sawyer@towerbank.net tina.farrington@towerbank.net TOWER FINANCIAL CORPORATION REPORTS SECOND QUARTER RESULTS FORT WAYNE, INDIANA – JULY 24, 2009 – Tower Financial Corporation (NASDAQ: TOFC) reported a second quarter 2009 loss of $4.1 million, or $1.00 per diluted share, compared with net income of $343,000, or $0.08 per share, reported for the second quarter 2008.This brings the year to date net loss to $3.7 million, or $0.90 per diluted share, compared to year to date net income of $1.0 million, or $0.26 per share at June 30, 2008. The quarterly loss was mainly caused by: · Loan loss provisions of $6.55 million. · The write-down in value of a foreclosed property of $950,000. · An industry-wide imposed special assessment from the FDIC of $315,000. Mike Cahill, President and CEO of Tower Financial Corporation commented, “While disappointing, the results posted for the second quarter were well within the scenarios utilized in our own capital stress test analysis. We continue to have confidence that we will remain “well-capitalized” and continue the execution of our business plan. Additionally, we still maintain our position of being able to passionately serve our existing clients and communities along with adding new clientele who are being displaced by national banks.” As previously announced, the Company conducted its own internal stress test analysis during the first quarter of 2009.Based on the results of these stress tests, the application for participation in the Capital Purchase Program (CPP) was withdrawn, which is part of the federal government’s Troubled
